Citation Nr: 0814005	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-13 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1971 to January 1972 and from December 1982 to June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied service connection for bilateral hearing loss.  

In March 2008, a hearing was held before the undersigned  
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma in the form of 
noise exposure during service aboard an aircraft carrier 
during active service.

2.  Service medical records reveal that the veteran had some 
degree of hearing loss during active service as evidenced by 
audiograms dated in 1986.  

3.  A private audiogram dated August 2004 reveals that the 
veteran has a current hearing loss disability.

4.  A December 2004 private medical opinion relates the 
veteran's current hearing loss disability to noise exposure 
during active service.  




CONCLUSION OF LAW

Bilateral hearing loss was incurred in, or aggravated by, 
active military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The veteran's claim for service connection essentially 
revolves around hearing loss caused by noise exposure during 
his second period of active service from 1982 to 1986.  
During this period of time the veteran was in the Navy and 
was stationed aboard a ship.  He claims that he had noise 
exposure during this period of service which caused a current 
hearing loss disability.  

In August 1982, entrance examination of the veteran was 
conducted.  His ears and ear drums were evaluated as normal.  
Audiological evaluation was conducted and revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
15
LEFT
10
10
5
10
30

On medical examination in November 1986 another audiological 
evaluation was conducted and revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
5
25
30
LEFT
20
20
15
30
35

Because the threshold for normal hearing is from 0 to 20 dB, 
with higher threshold levels indicating a degree of hearing 
loss, these results show that the veteran had hearing loss 
during active service.  See, Hensley v. Brown 5 Vet. 
App. 155, 157 (1993).

The evidence of record supports that the veteran was exposed 
to noise during active service and audiology test results 
show some degree of hearing loss during active service.  The 
veteran must next show a current hearing loss disability 
within the definition as established by VA regulations.  

Impaired hearing is considered a disability for VA purposes 
when: the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2007).

The veteran submitted a copy of a private audiological 
evaluation which was conducted in October 2003; pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
45
50
LEFT
20
15
50
45
40

These audiogram results clearly show readings in excess of 40 
decibels or greater in each ear within the specified 
frequencies.  Accordingly, this evidence shows that the 
veteran has a current hearing loss disability within the 
definition established by 38 C.F.R. § 3.385.

Finally, a letter dated December 2004 from a private 
physician indicates that the veteran has a current diagnosis 
of bilateral sensorineural hearing loss which is related to 
his noise exposure during active service in the Navy.  
Accordingly, the evidence supports a grant of service 
connection for bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


